                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION

MARILYN MOORE, et al., individually and               )
on behalf of all others similarly situated            )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       CASE NO.: 3:18-cv-00410
                                                      )
WESTGATE RESORTS, LTD., et al.                        )
                                                      )
               Defendants.                            )

          DEFENDANTS’ MOTION FOR PROTECTIVE ORDER FROM
     PLAINTIFFS’ NOTICE OF CORPORATE REPRESENTATIVE DEPOSITION

       Defendants Westgate Resorts, Ltd., Central Florida Investments, Inc., Westgate Resorts,

Inc., Westgate Marketing, LLC, Westgate Vacation Villas, LLC, and CFI Resorts Management,

Inc. (collectively, “Defendants”), pursuant to Rules 26 and 30, file this Motion for Protective

Order, and respectfully show as follows.

                                                I.
                                           INTRODUCTION

       Plaintiffs’ own testimony establishes they cannot satisfy the requirements for class

certification. Now, Plaintiffs are seeking discovery in search of a claim, a classic fishing

expedition outside the bounds of permissible discovery and not proportional to the needs of the

case. As set forth below, the Court should enter a protective order. As the Court is aware,

Plaintiffs assert individual claims and attempt to assert class claims against six Westgate entities.

Three of those entities—Westgate Resorts, Ltd., CFI Resorts Management, Inc., and Westgate

Marketing, LLC (collectively, “Resort Defendants”)—are involved with the Westgate Smoky

Mountain Resort at Gatlinburg (the “Resort.”). The other three Defendants (collectively, “Non-

Resort Defendants”) are not involved with the Resort and have filed a motion to dismiss for lack

                                                 1
of personal jurisdiction.1 Doc. Nos. 48-49. Notwithstanding Plaintiffs conclusory allegations,

the factual allegations are limited to alleged fraud and misrepresentations in the sales and/or

closing process, alleged concealment of required documents in a so-called “secret pocket,” and

an alleged inability to make reservations to stay at the Resort. Doc. No. 46. All Defendants have

filed a motion to dismiss on numerous grounds. Doc Nos. 48-49.

        Plaintiffs previously requested every document and every byte of data relating to every

aspect of Westgate’s business for an 11-year period, regardless of any relation to the facts. In

response, Resort Defendants did what Plaintiffs should have done, defined what might actually

be relevant to this case and produced responsive documents. Thus, Resort Defendants produced

everything they had relating to the Named Plaintiffs, and discovery as to the Named Plaintiffs is

not in dispute. And as to Plaintiffs’ class allegations, Resort Defendants produced electronic

information relating to the putative class of over 73,000 timeshare owners, including the owners’

information and details relating to their purchases, along with policy-level documents and emails

relating to the sales, closing, and reservations processes, and training for the employees involved,

among many other documents.               Although Resort Defendants dispute that any discovery is

necessary to resolve Plaintiffs fraud-based class allegations, if it were theoretically possible for

Plaintiffs to ever build a class based on their factual allegations—which is denied—such a class

would have to be based on policy-level actions.                     For that reason, the discovery Resort

Defendants provided was appropriate, and Plaintiffs’ request for individualized discovery for

over 73,000 putative class members is illogical, improper, and disproportionate.

        At issue now is Plaintiffs’ unilateral deposition notice to all Defendants combined,

seeking corporate representative deposition testimony covering—for the past 11 years—every

document, email, byte of data, and decision made as to every aspect of Westgate’s business.
1
    Non-Resort Defendants file this motion subject to their motion to dismiss for lack of personal jurisdiction.
                                                          2
Exhibit 1. Without conferring as to 25 of 27 topics and dozens of subtopics,2 Plaintiffs noticed

the deposition on November 26, 2019, to occur on December 17, 2019. Exhibit 1.

        Resort Defendants have proposed to present witnesses to testify on certain of Plaintiffs’

proposed topics. However, outstanding issues remain, including which Defendant entities will

be deposed, limits on the scope of the topics—and the Court’s Order Governing Depositions,

Doc. No. 4—and the amount of time allotted for the deposition. For the reasons set forth below,

the Court should enter a protective order governing Plaintiffs’ deposition of Defendants.

                                                  II.
                                       JURISDICTIONAL DISCOVERY

        As noted above, the Non-Resort Defendants have challenged the Court’s lack of personal

jurisdiction. In response, Plaintiffs maintain that they are entitled to discovery from Non-Resort

Defendants, to prove that Non-Resort Defendants are subject to personal jurisdiction in

Tennessee. However, Plaintiffs put the cart before the proverbial horse. Plaintiffs have been

deposed, and not a single one of them could testify to any good faith basis to believe any of the

Non-Resort Defendants had anything to do with them or their timeshare.3 There is no basis to

permit corporate representative depositions of three entities who have challenged jurisdiction

with an affidavit defeating jurisdiction, in the complete absence of any articulable basis to

believe they had anything to do with Plaintiffs or their timeshares, and the Court should enter a

protective order. See, e.g., In re Porsche Cars N. Amer., Inc., No. 2:11-md-2233, 2012 WL

4361430 at *2 (S.D. Oh. Sept. 25, 2012).



2
    Plaintiffs previously requested a deposition of IT-related personnel, and Resort Defendants requested
    clarification as to which electronic systems. Plaintiffs never clarified, and never raised the issue again.
3
    Exhibit 2 (R. Spado Depo) at 184:7 – 186:16; Exhibit 3 (L. Spado Depo) at 69:25 – 71:16; Exhibit 4 (Moore
    Depo) at 179:18 – 181:6; Exhibit 5 (Gallegos Depo) at 320:8 – 322:12; Exhibit 6 (B. Miller Depo) at 138:1 –
    145:19; Exhibit 7 (D. Miller) at 107:20 – 110:20; Exhibit 8 (L. Gilliland Depo) at 153:6 – 154:19; Exhibit 9 (E.
    Gilliland) at 149:9 – 150:4.
                                                        3
                                                   III.
                                          APPLICABLE STANDARDS

        There is a difference between discovery relevant to a claim, and discovery in search of a

claim. Rule 26 defines the scope of permissible discovery to include “any nonprivileged matter

that is relevant to any party’s claim or defense and proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” FED. R. CIV. P. 26(b)(1).4 The rules further provide, “[o]n motion

or on its own, the court must limit the frequency or extent of discovery otherwise allowed by

these rules or by local rule if it determines that the proposed discovery is outside the scope

permitted by Rule 26(b)(1).” FED. R. CIV. P. 26(b)(2)(C)(iii). Finally, Rule 26 provides that

“[t]he court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” FED. R. CIV. P. 26(c).

        By its definition, the scope of relevant discovery depends on the case. Here, Named

Plaintiffs have made factual allegations against Defendants, and they seek to represent a class of

all 73,000 individuals who purchased a timeshare at the Resort since 2008. The existence of

Named Plaintiffs request for class treatment, even if it had any merit at all, and it does not, would

not change the factual allegations at issue, that Resort Defendants made verbal

misrepresentations and fraudulent statements in the sales and/or closing processes that

contradicted the closing documents Plaintiffs signed, that Plaintiffs’ closing documents were

concealed from them, and that Plaintiffs had difficulty making a reservation to stay at the Resort.

4
    Prior to 2015, the standard allowed for discovery of “any matter relevant to the subject matter involved in the
    action,” but following the 2015 amendments, discovery is expressly limited to that which is relevant to a party’s
    claim or defense, subject to the proportionality analysis. See, e.g., Lifeguard Licensing Corp. v. Kozak, No. 15-
    civ-8459, 2016 WL 3144049, *3 (S.D.N.Y. 2016)
                                                         4
Plaintiffs’ conclusory statements relating to Westgate violating the Tennessee Timeshare Act

(“TTA”) in undisclosed ways, or without corresponding factual allegations are not claims and

cannot support discovery broadly as to all matters touching on compliance with the TTA. See,

e.g., Lifeguard Licensing Corp. v. Kozak, No. 15-civ-8459, 2016 WL 3144049, *3 (S.D.N.Y.

2016) (discovery as to unpled claims or defenses is outside the scope of permissible discovery).

What Plaintiffs would have to prove to maintain a class highlights that Plaintiffs’ request for

class treatment does not justify any further discovery.

1.     Rule 23(a) – Commonality Prerequisite

       To certify a class under Rule 23(a), Plaintiffs must establish, inter alia, (1) there are

questions of law or fact common to the class, and (2) the claims or defenses of the representative

parties are typical of the claims or defenses of the class. FED. R. CIV. P. 23(a). In Wal-Mart

Stores, Inc. v. Dukes, the Supreme Court addressed whether Title VII gender discrimination

claims could be tried as a class action based on an alleged culture that permitted individual

managers to discriminate, even though each manager made subjective decisions. This case is

similar, where Plaintiffs seek to impose class liability for tens of thousands of fraud claims,

based on alleged verbal statements by individual sales or closing agents that contradicted the

signed closing documents. The Supreme Court explained:

       The class action is an exception to the usual rule that litigation is conducted by
       and on behalf of the individual named parties only. In order to justify a departure
       from that rule, a class representative must be part of the class and possess the
       same interest and suffer the same injury as the class members. Rule 23(a) ensures
       that the named plaintiffs are appropriate representatives of the class whose claims
       they wish to litigate. The Rule's four requirements—numerosity, commonality,
       typicality, and adequate representation—effectively limit the class claims to those
       fairly encompassed by the named plaintiff's claims.

       The crux of this case is commonality—the rule requiring a plaintiff to show that
       there are questions of law or fact common to the class. That language is easy to
       misread, since any competently crafted class complaint literally raises common

                                                 5
       questions. . . . This does not mean merely that they have all suffered a violation
       of the same provision of law. . . . Quite obviously, the mere claim by employees
       of the same company that they have suffered a Title VII injury, or even a
       disparate-impact Title VII injury, gives no cause to believe that all their claims
       can productively be litigated at once. Their claims must depend upon a common
       contention—for example, the assertion of discriminatory bias on the part of the
       same supervisor. That common contention, moreover, must be of such a nature
       that it is capable of classwide resolution—which means that determination of its
       truth or falsity will resolve an issue that is central to the validity of each one of the
       claims in one stroke.

       What matters to class certification is not the raising of common questions—even
       in droves—but rather, the capacity of a class-wide proceeding to generate
       common answers apt to drive the resolution of the litigation. Dissimilarities
       within the proposed class are what have the potential to impede the generation of
       common answers.

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348-50 (2011) (internal citations and quotations

omitted). The Supreme Court further discussed the possible methods to establish commonality

where the putative class members each had an individual experience, and each of those methods

require a policy affecting all putative class members such that a determination of whether that

policy was lawful or not would resolve the question for the entire class. Id. at 352-58 (discussing

in depth, Gen. Tele. Co. of Sw. v. Falcon, 457 U.S. 147 (1982)).

       Although not an opinion on discovery, the Supreme Court has defined what evidence

could be used to support a class of the nature alleged by Plaintiffs—there must be a policy

applicable to the putative class. Because a policy is necessary, only discovery as to defendant’s

policies is relevant and proportional, and not individual discovery as to 73,000 putative class

members. It is for that reason the Court should limit any class discovery to the policy level.

2.     Rule 23(a) – Typicality Prerequisite

       To meet the typicality prerequisite, the claims of the representative party must be typical

of the claims of the class.



                                                  6
       Typicality determines whether a sufficient relationship exists between the injury
       to the named plaintiff and the conduct affecting the class, so that the court may
       properly attribute a collective nature to the challenged conduct. In other words,
       when such a relationship is shown, a plaintiff's injury arises from or is directly
       related to a wrong to a class, and that wrong includes the wrong to the plaintiff.
       Thus, a plaintiff's claim is typical if it arises from the same event or practice or
       course of conduct that gives rise to the claims of other class members, and if his
       or her claims are based on the same legal theory.

In re American Medical Systems, Inc., 75 F. 3d 1069, 1082 (6th Cir. 1996); Sprague v. Gen.

Motors Corp., 133 F. 3d 388, 399 (6th Cir. 1998). This standard highlights the continuity

required between the Plaintiffs’ factual allegations and the class claims.       Plaintiffs cannot

maintain a class simply because each of them were unhappy with some aspect of their timeshare

ownership. As set forth below, Plaintiffs’ own testimony establishes their experiences were not

typical even of each other. To possibly argue that Plaintiffs’ experiences were typical of all

putative class members, Plaintiffs would have to establish Resort Defendants’ alleged misdeeds

were pursuant to a uniform policy, further underscoring why any class discovery should be

limited to the policy-level.

3.     Rule 23(b)(2) – Class Certification for Declaratory/Injunctive Relief

       Even if Plaintiffs were entitled to discovery that could bear on Rule 23(b)(2) class

certification—which is denied—the Rule only applies where the defendant “acted or refused to

act on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” FED. R. CIV. P. 23(b)(2).

Again, Plaintiffs would only be entitled to policy-level discovery.

4.     Rule 23(b)(3) – Class Certification for Damages Based on Predominance

       “To demonstrate predominance, parties seeking class recognition must show that

questions of law or fact common to class members predominate over any questions affecting


                                                 7
only individual members.” Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 946 (6th Cir.

2011). As set forth below, Plaintiffs’ own testimony demonstrates the variance in their own

alleged fact patterns—different alleged misrepresentations, different experiences with the so-

called “secret pocket,” and different experiences making reservations. This alone demonstrates

Plaintiffs’ inability to establish predominance, as there are no predominate questions that could

be answered on a class-wide basis. See, e.g., id. (striking class allegations without individualized

discovery); Schellenbach v. GoDaddy.com, 321 F.R.D. 613 (D. Ariz. 2017) (in failure to disclose

case where some purchasers received disclosure, individualized inquiries were required and there

was no predominant question). However, even if further discovery were to be permitted, for

there to be some predominant question, Plaintiffs would have to establish that Resort Defendants

had some uniform policy, and Plaintiffs would only be entitled to policy-level discovery.

                                                IV.
                            FACTS AT ISSUE, FROM PLAINTIFFS’ TESTIMONY5

Purchases

1.       The Named Plaintiffs’ initial purchases were in 2008 (Spado & Moore), 2015 (Gilliland),

         2017 (Gallegos), and 2018 (Miller).6 The Named Plaintiffs had upgraded purchases in

         2010 (Spado), 2012 (Spado & Moore, and 2013 (Moore).7

2.       The Spados also had an upgrade purchase in 2013, although they rescinded that purchase,

         and Westgate refunded their purchase price.8



5
     Westgate disputes many of Plaintiffs’ factual allegations. But, for purposes of this motion only, Plaintiffs’
     testimony is taken as true.
6
     Exhibit 2 (R. Spado) at 29:24 – 35:19; 38:13 – 39:7; 41:5 – 41:16; 41:22 – 42:17; 44:2 – 21; 45:2 – 46:1; 46:14-
     25; 61:23 – 62:8; Exhibit 4 (Moore) at 52:14-18; Exhibit 9 (E. Gilliland) at 22:14-20; Exhibit 5 (Gallegos) at
     75:10 – 13; Exhibit 6 (B. Miller) at 31:12-18.
7
     Exhibit 2 (R. Spado) at 97:15 – 25; 105:16 – 25; 133:8 – 138:25; Exhibit 4 (Moore) at 92:9 – 94:13; 115:3 –
     118:22
8
     Exhibit 2 (R. Spado) at 155:20 – 159:6; 160:1 – 21.
                                                         8
3.       At the time of the Gillilands’ December 2015 transaction, Westgate did not have

         inventory available to sell the Gillilands the type of timeshare they wanted, and everyone

         understood there would have be new documentation to change the Gillilands’ purchase

         when the inventory became available.9 The correction was made in May 2016.

4.       Named Plaintiffs all had different sales representatives, sales manager, and closing

         officers at each of their transactions.

5.       All of the Named Plaintiffs signed the transactional documents (or, even if they could not

         remember, did not dispute signing the documents), including acknowledgments and

         conspicuous notices regarding rescission rights immediately adjacent to their signatures;

         however, all the Named Plaintiffs claimed they did not read the documents, despite

         having an opportunity to have done so.10

6.       They all understood the floating use plan.11

Alleged Secret Pocket

7.       The Spados received black briefcases at the end of each closing in 2008, 2010, and 2012,

         but they never looked inside them until 2015, when they were moving houses; they found

         documents, which were not concealed.12


9
     Exhibit 9 (E. Gilliland) at 26:5 – 27:16; 94:8 - 21.
10
     Exhibit 2 (R. Spado) at 47:1 – 67:3; 74:10 – 25; 95:4-20; 106:1 – 114:20; Exhibit 4 (Moore) at 61:7 – 64:2; 66:5
     – 73:5; 74:11 – 19; 74:20 – 76:6; 76:12 – 25; 94:23 – 98:22; 120:19 – 122:9; 123:19 – 124:21; 126:21 – 23;
     127:4 – 128:16; 131:9 – 132:13; Exhibit 5 (Gallegos) at 196:10 – 200:18; 203:5 – 206:8; 216:18 – 228:2;
     228:25 – 230:6; Exhibit 6 (B. Miller) at 54:4 – 63:10; 64:20 – 68:17; 71:4 – 77:11; 78:5 – 79:3; 88:2 – 21; 91:17
     – 98:7; 104:25 – 106:3; Exhibit 7 (D. Miller) at 52:21 – 64:21; 65:12 – 71:16; 73:25 – 74:16; Exhibit 9 (E.
     Gilliland) at 62:1 – 63:24; 64:20 – 67:15; 76:1 – 88:24.
     **Gallegos claims he felt rushed, but he admitted the closing took 45-60 minutes, during which time he was
     laughing and telling jokes, and talking about a book he was writing. Exhibit 5 (Gallegos) at 128:11 – 131:2.
11
     Exhibit 2 (R. Spado) at 46:14-25; Exhibit 4 (Moore) at 73:6 – 74:10; 100:8 – 101:19; Exhibit 5 (Gallegos) at
     212:3 – 213:7; Exhibit 6 (B. Miller) at 80:17 – 81:23; 90:3-11; Exhibit 7 (D. Miller) at 60:21 – 25; Exhibit 9
     (E. Gilliland) at 57:25 – 59:11.
12
     Exhibit 2 (R. Spado) at 68:20 – 22; 75:1-12; 115:19 – 24; 121:19 – 123:14; 137:4 – 144:1; 145:10 – 146:13;
     149:8 – 23; Exhibit 3 (L. Spado Depo) at 26:1 – 27:14.
                                                          9
8.        Ms. Moore received a physical binder from Westgate after each transaction; she was

          aware her documents were inside, and she never had trouble locating the documents.13

          She nonetheless claims the documents from one of her three transactions were concealed

          from her because her lawyers found them in the binder after she sent the lawyers the

          binder without actually looking for the documents.14

9.        The Gillilands received a black folio after their December 2015 transaction.15 They

          acknowledge receiving the public offering statement and CD at the time of the

          purchase.16 The first time they looked for their documents, they found them.17

10.       The Gillilands then had a separate transaction conducted by mail in May 2016, where all

          the transactional documents and the public offering statement were mailed to them, they

          had an opportunity to review the documents and ask any questions, and they signed and

          returned the documents without reviewing them.18

11.       Mr. Gallegos received a black briefcase after his transaction.19 Approximately one month

          after the transaction, he claimed he looked for the documents, but he did not find them;

          his lawyers later produced the documents from inside the briefcase, but he did not know

          where the documents were located within the briefcase.20

12.       The Millers received a black briefcase after their transaction.21                    They found their

          documents the first time they looked for them in October 2018.22


13
      Exhibit 4 (Moore) at 18:15 – 19:8; 19:21 – 23:7; 23:21 – 28:1; 31:1 – 32:11; 87:4 – 17; 112:17 – 113:3; 114:16
      – 24; 137:24 – 138:9
14
      Exhibit 4 (Moore) at 184:5 – 24.
15
      Exhibit 9 (E. Gilliland) at 29:18 – 25.
16
      Exhibit 9 (E. Gilliland) at 22:14-20; 88:2 – 8.
17
      Exhibit 9 (E. Gilliland) at 119:21 – 120:12.
18
      Exhibit 9 (E. Gilliland) at 121:22 – 122:15; 136:6 – 143:3
19
      Exhibit 5 (Gallegos) at 238:15 – 239:3
20
      Exhibit 5 (Gallegos) at 245:2 – 248:14
21
      Exhibit 6 (B. Miller) at 106:18 – 110:6.
                                                         10
Use of the Resort

13.       The Spados stayed at the Resort in 2010, the week of July 4, 2012, the week after July 4,

          2013, and the week of July 4, 2014.23 In 2015, they were unable to reserve a stay in July,

          but they made a reservation in August and rented it to the public.24 In 2016, they stayed

          at the Resort; they were assigned to a unit on the side of the mountain, which they did not

          want, and they were told there was a paperwork error, they were given new paperwork,

          but they refused to sign.25 They had a reservation to stay at the Resort the week of July 4,

          2017, although that reservation had to be cancelled due to the fire.26

14.       Ms. Moore stayed at the Resort without issue or complaint in 2010,27 and she apparently

          had no complaints in 2012. In 2014, she rented part of it to a non-party,28 and used the

          other part herself.29 In 2015, she banked half the timeshare for future use and rented the

          other half to a non-party.30 In 2016, she again rented half her timeshare to a non-party,

          but she also stayed at the Resort herself.31 After the fire in late 2016, she never attempted

          to reserve a stay at any other Resort; but she resumed staying at the Resort in 2018.32

15.       The Gillilands called Westgate in January 2016 to make a reservation to stay at the

          Resort in June 2016; they were advised there was no availability, but that there was a

          smaller unit available if they wanted, and the Gillilands agreed.33 Despite understanding


22
      Exhibit 6 (B. Miller) at 132:19 – 135:22; Exhibit 7 (D. Miller) at 41:8 – 44:9
23
      Exhibit 2 (R. Spado) at 125:19 – 126:1; 128:8 -11; 154:12 – 14; 154:4 – 8.
24
      Exhibit 2 (R. Spado) at 155:13 – 19; 152:22 – 153:2.
25
      Exhibit 2 (R. Spado) at 165:13 – 15; 170:1 – 21.
26
      Exhibit 3 (L. Spado) at 62:17 - 23
27
      Exhibit 4 (Moore) at 89:15 – 90:9.
28
      Exhibit 4 (Moore) at 139:21 – 140:19.
29
      Exhibit 4 (Moore) at 142:1-9.
30
      Exhibit 4 (Moore) at 142:10-17.
31
      Exhibit 4 (Moore) at 142:18-22; 142:23 – 143:6; 164:14 – 165:15.
32
      Exhibit 4 (Moore) at 166:2 – 20; 167:24 – 168:18; 142:23 – 143:6
33
      Exhibit 9 (E. Gilliland) at 96:7 – 97:2
                                                           11
          that making a reservation was subject to availability, they complain that this was far

          enough in advance that there should not have been an issue with availability.34

16.       When Mr. Gallegos purchased the timeshare in 2017, he understood he was not entitled

          to use the timeshare until 2020.35

17.       The Millers have never stayed at the Resort.36

Complaints

18.       The Spados’ primary complaint is that their initial purchase did not include a balcony,

          unlike the model unit they toured.37 When they stayed at the Resort, their assigned unit

          did not have a balcony (2010) and that it was higher on the mountain than what they

          wanted (2010 and 2012, and 2016).38 They also claim they were told the timeshare

          would increase in value, they could rent it, and they could sell it.39 As with all other

          purchasers, they signed an acknowledgement indicating Westgate made no such

          representations.40 Further, there is no indication that the alleged representations were

          untrue; the Spados successfully rented their timeshare the one time they tried, and they

          never tried to sell it.

19.       Ms. Moore’s complaints relate to her claim that she was told she could rent her

          timeshare, which she claims was impeded by difficulty making a reservation. As noted

          above, she successfully rented out her timeshare on multiple occasions, and she stayed at

          the Resort herself numerous times. However, she complained about a lack of availability

          when (1) she called on February 5, 2016 to check availability in March 2016, (2) she

34
      Exhibit 9 (E. Gilliland) at 104:17 – 105:1.
35
      Exhibit 5 (Gallegos) at 199:11-16; 314:18 – 316:13.
36
      Exhibit 6 (B. Miller) at 112:18 – 21; Exhibit 7 (D. Miller) at 92:13 – 19.
37
      Exhibit 2 (R. Spado) at 83:19 – 84:21.
38
      Exhibit 2 (R. Spado) at 97:15 – 25; 128:25 – 131:11
39
      Exhibit 2 (R. Spado) at 55:8 – 15
40
      Exhibit 2 (R. Spado) at 54:20 – 56:4
                                                           12
          called on February 12, 2016 to check availability in June 2016, (3) she called on March 8,

          2016 to check availability for the week of July 4, 2016, (4) she called on April 16, 2016

          to check availability for June 2016, and (5) she called on April 18, 2016 to check on

          availability for May 2016.41 On another occasion, Ms. Moore secured a reservation for

          the week of July 4, but she cancelled the reservation because she was unable to rent it to

          the public for $2,000, as she claimed the Westgate representative told her she could do.42

20.       The Gillilands complained that Westgate representatives took their ID cards and would

          not return them during the sales presentation.43 The Gillilands also complain that they

          were told they were purchasing a piece of property, and that they do not believe they

          have purchased a piece of property, notwithstanding the deed they received and the fact

          that they have never tried to sell it.44 They also claim they were told they were making

          an investment and could resell the timeshare; they believed they could resell the

          timeshares that they paid $27,000 to purchase for $60,000 or $70,000 because the sales

          representative had told them that other purchasers had paid that much for similar

          purchase.45 This is despite signing acknowledges directly contradicting their claims.

21.       The Gillilands biggest complaint is that they did not receive an interval in the type of unit

          they thought they were purchasing. They acknowledge signing a set of floorplans,

          indicating what floor plans they were purchasing, and that they purchased a timeshare

          matching those floor plans, but they claim that was never the correct set of floorplans.46

          Then, when the second set of paperwork was done, the same issue arose again; it was


41
      Exhibit 4 (Moore) at 150:18 – 153:22
42
      Exhibit 4 (Moore) at 195:2 – 11; 196:6-15.
43
      Exhibit 9 (E. Gilliland) at 47:1 – 48:7
44
      Exhibit 9 (E. Gilliland) at 57:13 – 59:11
45
      Exhibit 9 (E. Gilliland) at 59:12 – 61:20.
46
      Exhibit 9 (E. Gilliland) at 76:1 – 15.
                                                   13
          discovered that Westgate does not even sell what the Gillilands claim they were buying,

          which is why the Gillilands signed the floorplans, so there would not be a dispute.47

22.       Mr. Gallegos testified he was held against his will, had his dogs held hostage by

          Westgate representatives, was denied his medications, and that his girlfriend was exposed

          to risk of permanent injuries from the stress inflicted on them during the sales

          presentation.48 Of course, he was never touched, never threatened, went to check on the

          dogs on multiple occasions while they waited in the car, and simply chose to stay through

          an allegedly 9.5 hour presentation because he was told he would miss out on a great

          investment if he left.49        The great investment, according to Mr. Gallegos, was an

          opportunity to resell his $10,000 timeshare for $20,000,50 even though Mr. Gallegos

          testified he is a frequent investor in everything except real estate, because real estate is

          not a good investment.51

23.       Mr. Gallegos also claims that he tried to verbally rescind his purchase the following day

          by going to the Resort, but that no one would help him.52 Despite this, he exchanged

          otherwise pleasant text messages for months with the sales representative who

          supposedly abused him, without ever making any complaint.53

24.       Mr. Miller complained that he was told the timeshare was an investment that he could

          rent during bike week to make enough to pay the maintenance fees.54 Mrs. Miller made



47
      Exhibit 9 (E. Gilliland) at 132:1 – 138:19.
48
      Exhibit 5 (Gallegos) at 171:8 – 173:9; 178:19 – 179:12; 181:12 – 185:9; 188:10 – 196:7; 298:16 – 301:23;
      305:24 – 306:13; 307:6-21.
49
      Id.
50
      Exhibit 5 (Gallegos) at 300:1-12.
51
      Exhibit 5 (Gallegos) at 183:13 – 24.
52
      Exhibit 5 (Gallegos) at 254:22– 259:15.
53
      Exhibit 5 (Gallegos) at 261:10 – 286:16
54
      Exhibit 6 (B. Miller) at 42:21 – 44:22.
                                                         14
          the same complaint, but she also claims she was told she could use the Resort any time.55

          Mrs. Miller also claims she was never told they were purchasing a value season timeshare

          only available during certain weeks of the year.56 Of course, the Millers both signed

          acknowledgements directly contradicting their claims.57

25.       The Millers most significant complaint is that they were unable to make a reservations

          when they wanted.           First, they looked online in mid-June 2018 to stay at one of

          Westgate’s beach-front resorts in Florida for dates in July or August (dates not in the

          value season they had purchased), and there was nothing available for them.58 Then, in

          February or March 2019, they tried to reserve a stay at the Resort during Thanksgiving

          (again, dates not in the value season they had purchased), and there was nothing available

          for them.59 On one other occasion in April or May 2019, she called to reserve a stay on

          Labor Day weekend at a non-Westgate resort in Michigan, where she was hoping to

          exchange her Westgate timeshare, but she was told there was nothing available.60

26.       The Named Plaintiffs do not have issues with branding, marketing, promotion, deeds,

          escrow of funds, or foreclosures. None of the Named Plaintiffs ever attempted to resell

          their timeshares. Although Named Plaintiffs complain that timeshares were available for

          rent on the internet, Named Plaintiffs have no knowledge of any timeshare being made

          available for rent when it should have been made available for owner use. To the

          contrary, Resort Defendants own intervals that they are free to rent to the public—just

          like Plaintiffs Spado and Moore have rented to the public. There are no issues relating to


55
      Exhibit 7 (D. Miller) at 86:22 – 88:2.
56
      Exhibit 7 (D. Miller) at 88:3 – 88:9.
57
      See discussion supra.
58
      Exhibit 7 (D. Miller) at 95:1 – 96:10.
59
      Exhibit 7 (D. Miller) at 96:11 – 97:22
60
      Exhibit 7 (D. Miller) at 98:24 -100:12
                                                     15
       any underlying financing of the Resort, management of the Resort, the financial condition

       of Resort Defendants or Non-Resort Defendants, or any of the regime documents, which

       are publicly filed, approve by the state, and given to each timeshare owner.

                                              V.
                                       DISCOVERY AT ISSUE

       These factual allegations are what control discovery, not some vague notion of Resort

Defendants might have violated the Tennessee Timeshare Act, so Plaintiffs get discovery as to

every document, byte of data, and decision that was ever made. These factual allegations also

get plugged into the class action framework, and there is no commonality or typicality. To the

extent any discovery is warranted, it should be limited to Westgate actions at the policy-level.

       Topics 1 and 2 seek deposition testimony as to the location, manner of storage, and other

information as to every byte of data Defendants have had since 2008, but not the meaning of it.

This information is irrelevant and misses the point; Resort Defendants are not claiming they do

not have data, or that it has been destroyed. Plaintiffs objected to producing the data because it is

outside the scope of permissible discovery, and it is not proportional to the needs of the case.

Deposition testimony is outside the scope of permissible discovery because it is not relevant, it

certainly is not proportional because it would take at least a day of deposition testimony to

explain all computing systems Westgate uses, and it is unduly burdensome and harassing.

       Topic 3 seeks discovery as to how Westgate determines what specific timeshare unit a

timeshare purchaser will be deeded. This is irrelevant; it would be like asking a car dealership

how they decide what vehicle is sold. The purchaser picks out what they want, the parties

negotiate a price, and available inventory is sold. Only one of the Plaintiffs has complained

about the timeshare interval they were deeded—the Gillilands—and the complaint is that they

knowingly purchased a particular floorplan, despite believing they were purchasing a different

                                                 16
floorplan that does not exist. This has nothing to do with how Westgate determines what unit to

deed to a purchaser. Westgate identified available inventory, and the Gillilands purchased it,

despite having concerns that it was not what they thought. Deposition testimony is outside the

scope of permissible discovery because it is not relevant, it certainly is not proportional because

it would require a separate witness to testify, and it is unduly burdensome and harassing.

       Topic 4 seeks discovery as to how Westgate prices timeshares for sale. This is irrelevant;

the Plaintiffs and all putative class members negotiate a price and the transaction is

consummated. As in virtually every transaction on earth, not all purchasers pay exactly the same

amount for identical products.       Deposition testimony on pricing is outside the scope of

permissible discovery because it is not relevant, it certainly is not proportional because it would

require a separate witness to testify, and it is unduly burdensome and harassing.

       Topics 7 and 8 seek discovery as to the secondary market for timeshares and any

limitations on a purchaser’s ability to resell. This is irrelevant. There are no allegations relating

to resale, and none of the Named Plaintiffs have attempted to resell their timeshares. Moreover,

Westgate does not directly participate in the secondary market for timeshares. There are some

restrictions on resales, which are set forth in the regime documents and disclosed to purchasers.

However, it is not at issue in the case. Thus, deposition testimony is outside the scope of

permissible discovery because it is not relevant, and it is not proportional because it would

require a separate witness to testify.

       Topic No. 10 seeks discovery as to escrow accounts—classic discovery in search of a

claim. Although Plaintiffs make a one-sentence allegation that Westgate violates the Tennessee

Timeshare Act through its use of escrow accounts, there are no factual allegations relating to

escrow in a 69-page complaint. Notably, the TTA only provides a cause of action for any person


                                                 17
adversely affected by any supposed violation of the TTA (Tenn. Code Ann. § 66-32-118(a)), and

none of the Plaintiffs could identify any issues or harm relating to escrow. Thus, deposition

testimony is outside the scope of permissible discovery because it is not relevant, and it is not

proportional because it would require a separate witness to testify.

       Topics 11 and 12 seek discovery as to Westgate’s foreclosures, yet this case has

absolutely nothing to do with foreclosures. None of the Named Plaintiffs were ever subject to

foreclosure or were foreclosed upon, or otherwise had any contact with Westgate’s foreclosure

procedures or process. Deposition testimony concerning foreclosures is outside the scope of

permissible discovery because it is not relevant, and it is not proportional because it would

require a separate witness to testify.

       Topics 14 and 15 seek discovery as to Westgate’s rentals of timeshare intervals to the

public. The reality is that Resort Defendants own and have rights to use intervals, and what they

do with those intervals is not relevant to any issue in the case any more than what putative class

members do with their intervals is relevant. Another reality is that individual owners also rent

their intervals to the public—Plaintiffs Spado and Moore have done it. Deposition testimony as

to what Resort Defendants do with intervals that they own or have the right to use is outside the

scope of permissible discovery because it is not relevant, and it is not proportional because it

would require a separate witness to testify.

       Topic 16 seeks communications with owners after the November 2016 fire.                 First,

Plaintiffs do not mention the fire in their complaint or raise any complaints relating to the fire in

their depositions. Nothing about such communications are relevant. Going further, and as to

macro-level communications with all owners, same are not relevant and are already in Plaintiffs’

possession because they are owners who received those communications.                    As to all


                                                 18
communications with all owners regarding reservations after the fire, it would be an impossible

task to present a corporate representative to testify to all such communications, which amounts to

individualized discovery as to all accounts in existence at the time (tens of thousands of

accounts). The deposition testimony would be irrelevant, outside the scope of discovery, and not

proportional to the needs of the case. But, the deposition testimony would also be impossible

and would be unduly burdensome.

       Topic 17 seeks deposition testimony relating to insurance proceeds from the fire. After

the fire—as Plaintiffs know because documents have been produced—insurance proceeds were

held in trust by the non-party owners association and were used to rebuild the Resort. The

Resort is being rebuilt, and much of it has already been rebuilt, with insurance proceeds

disbursed accordingly.     Plaintiffs do not mention the fire or insurance proceeds in their

complaint, and none of them mention it in their depositions. The deposition testimony would be

irrelevant, outside the scope of discovery, and not proportional to the needs of the case.

       Topic No. 19 relates to training materials broadly, but it is overbroad in light of Topic

No. 22 and its numerous subparts, which seek deposition testimony on narrowed issues. Resort

Defendants have agreed to present deposition testimony on Topic 22, other than subpart (b), and

with respect to certain sub-subparts of subpart (e). As to subpart (b), Plaintiffs appear to seek

deposition testimony on training provided to various employees on the issue of how Resort

Defendants monitor compliance with their policies or procedures. First, the request is vague.

Second, responding would presumably require Resort Defendants to present a witness to testify

about every occasion on which any employee has been trained or counseled on any matter that

might relate to compliance. However, there are no factual allegations relating to most of the

compliance issues about which training may be provided.             This is, yet again, a fishing


                                                19
expedition as to the entire group of 73,000 putative class members to see what complaints might

be out there. Yet, as detailed above, class treatment here could only be based on policy-level

action. As to subpart (e), Resort Defendants have agreed to provide deposition testimony as to

training on reservations, interval ownership, the floating use plan, and all season/value season.

However, Resort Defendants oppose deposition testimony as to “fixed weeks,” which are not

part of the complaint, are not mentioned in any factual allegations, and are not mentioned in

Plaintiffs’ depositions.   Similarly, Plaintiffs have not complained—in their pleadings or in

deposition—about banking weeks, bonus weeks, supplemental weeks, interval gold program,

getaway program, ice platinum rewards programs, or exchange programs. Thus, the deposition

testimony would be irrelevant, outside the scope of discovery, and not proportional.

       As to the remainder of Topic 22 where Resort Defendants have agreed to present

witnesses to testify—all relating to training—Resort Defendants have only agreed to present

witnesses to testify at a macro level. Resort Defendants object to providing deposition testimony

as to all training that any particular employee—out of more than 1,000 employees—might have

received, consistent with the principle that only a policy-level action could ever support a class.

Moreover, it would be impossible and unduly burdensome for a human to testify to all training—

i.e., on the job, verbal comments, verbal counseling, or even documented instances—for over

1,000 employees. Thus, Resort Defendants are requesting that the topics be limited to training

provided generally to the types of employees at issue, and not to specific employees.

       Similarly, Topic 21 seeks deposition testimony as to the determination of whether

employees should undergo retraining, the training materials used, and the methods of evaluating

any such retraining. As with Topic 22(b), this request is vague. Second, responding would

presumably require Resort Defendants to present a witness to testify about how Resort


                                                20
Defendants monitor employees for compliance, every occasion on which any employee has been

retrained, and all follow-up monitoring. This is necessarily an individualized inquiry as to each

employee. Further, there are no factual allegations relating to most of the compliance issues

about which retraining could potentially be provided. This is, yet again, a fishing expedition as

to the entire group of 73,000 putative class members to see what issues might be out there. Yet,

as detailed above, class treatment could only ever be based on policy-level action.

       As to Topic 23, Plaintiffs seek deposition testimony as to every complaint, grievance, or

allegation made by owners since 2008. There have been over 73,000 owners at the Resort.

Responding would require Resort Defendants to identify every document that alludes to any

communication of unhappiness that any owner may have made, review those documents and

determine if they relate to any issue in this lawsuit, identify all other documents that relate to the

subject matter of the complaint, and present a human being to testify to each such topic. This is

a monumental task. Such complaints and related testimony would not relate to Named Plaintiffs

and the requested types of complaints would not relate to Plaintiffs’ claims or the factual

allegations in the case. Thus, the testimony would be irrelevant and outside the permissible

scope. Given its inability to support a class, it would also be disproportionate. Further, as

described above, any class could only be built on policy-level action, and this testimony would

not demonstrate a policy. The deposition testimony sought should be prohibited because it is not

relevant, it is not proportional, and it is unduly burdensome. See, e.g., Steinbach v. Credigy

Receivables, Inc., No. Civ.A. 05-114-JBC, 2006 WL 1007272, *3-4 (E.D.Ken. Apr. 14, 2006);

see also Brent v. Wayne County Dep’t of Human Servs., No. 11-10724, 2011 WL 4507323

(E.D.Mich. Sep. 29, 2011).




                                                 21
       Topic 24 requests deposition testimony from each of the named Defendants relating to its

business and financial relationship to any other Defendant, along with the manner in which

decisions have been made and continue to be made with respect to every topic affecting the

Resort. Plaintiffs cannot—without a single factual allegation and after confirming they have no

good faith basis to believe Non-Resort Defendants were involved—continue to pursue discovery

relating to Non-Resort Defendants. Further, there are no factual allegations relating to most of

these topics, and Plaintiffs did not testify to any issues involving these topics. Resort Defendants

have agreed to present witnesses relating to its policy-level actions on the matters about which

Plaintiffs have made factual assertions. However, the deposition testimony sought covers every

decision every Defendant has made since 2008, which is out of bounds by any standard. It is

outside the scope of permissible discovery, it is not proportional to the needs of the case and

would require numerous witnesses and weeks of depositions. It is unduly burdensome, and

Resort Defendants should not be forced to consider every decision made in the past 11 years to

determine if that is a proper subject of deposition testimony and, if so, prepare for a deposition.

       Topics 25 and 26 request deposition testimony as to all communications between any

Defendant and any Named Plaintiff, and a witness to explain codes, acronyms, conventions, or

other information contained with the electronic comments Resort Defendants have produced. On

Topic 25, Plaintiffs have taken, and may continue to pursue, depositions of the individuals who

have had communications with Named Plaintiffs. Short of one of those individuals having a

specific recollection—to date, none of them have—all that Resort Defendants can do is point to

training materials (already produced and the subject of a separate deposition topic) and read the

comments in the computer system (already produced). On Topic 26, Resort Defendants have

provided code sheets for all codes used in the documents produced. A cursory review indicates


                                                 22
they are almost always easy to ascertain. These deposition topics are a complete waste of time;

and even if it is relevant, not proportional to the needs of the case to have witnesses read typed

words from conversations to which they were not a party. There are also numerous audio

recordings of telephone calls and of the closing sessions, likely including almost a week’s worth

of audio recordings, which Resort Defendants would presumably have to review to prepare to

discuss, and then listen to in a deposition. There is no possibility Plaintiffs could take the

deposition topics already requested within a reasonable amount of time, and extending the

amount of time for additional depositions on Topics 25 and 26 is not proportional, where it will

add no evidentiary value.

       Finally, Topic 27. Plaintiffs seek deposition testimony relating to the developer control

period. First, there is nothing in the pleadings and nothing in Plaintiffs’ depositions that even

remotely touches on the developer control period. Second, there is no reason to believe any

contracts for goods or services at the Resort has any bearing on any issue in the case. The

requested deposition testimony is irrelevant, outside the scope of permissible discovery, and not

proportional to the needs of the case.

                                                VI.
                                         OTHER LIMITATIONS

       In prior depositions of current and former Westgate employees, Plaintiffs have abused the

Court’s Order Governing Depositions.         Plaintiffs have asked questions about policies and

training at resorts other than the Resort, extending as far back as 2000, when Plaintiffs define the

relevant time period—as obscene as it is—from 2008 to the present. Exhibit 10 (Lacera) at 8:15

– 18:19 (sales training at different resorts from 2000 to 2004; where Westgate banked; her

supervisors at other resorts 15 years ago); 18:21 – 35:13 (customer service and reservations

training in Florida in 2004); 35:14 – 41:12 (how owners ate breakfast at a Florida resort in 2009).

                                                23
However, policies and practices at other Westgate resorts could not possibly be relevant to the

claims in this action, which are limited to the Westgate Smoky Mountain Resort. Plaintiffs have

also tried to investigate claims under the Telephone Consumer Protection Act, when there are no

factual allegations or other connections to any TCPA claims, Exhibit 10 (Lacera) 176:2 – 177:17,

and Plaintiffs have tried to investigate claims under the Fair Labor Standards Act, when there are

no factual allegations or other connections to any FLSA claims, Exhibit 10 (Lacera Depo) at 63:5

– 64:24. Just like Plaintiffs’ are currently conducting discovery in search of a claim, they have

done so in the past. In addition to issuing a protective order to prohibit the deposition topics

discussed above, the Court should further limit Plaintiffs to deposition questions (1) relating to

the approved topics, (2) relating to the Westgate Smoky Mountain Resort, (3) relating to the time

from 2008 to the present, and (4) related to factual allegations in Plaintiffs Second Amended

Complaint, ¶¶ 61-113.61

                                                       VII.
                                 LENGTH & LOCATION OF DEPOSITIONS

        Rule 30 provides that, unless otherwise stipulated or ordered, a deposition is limited to

one day of 7 hours. FED. R. CIV. P. 30(d)(1). The party seeking a longer deposition must show

good cause. Burket v. Hyman Lippitt, P.C., No. 05-72110, 05-72171, 05-72221, 2007 WL

2421514, *3 (E.D. Mich. Aug. 23, 2007). Plaintiffs sent one deposition notice to six entities.

Three Non-Resort Defendants should not be subject to deposition, supra. As to the remaining

three Resort Defendants, they will coordinate to present an appropriate witness on the agreed

topics, or if the Court orders otherwise.            However, the agreed-upon topics—if pursued like

61
   Plaintiffs should not be permitted to refer to complaints on the internet, or other lawsuits, without making the
factual allegations themselves, and then be given free reign to question Resort Defendants about those “facts” that
they have not experienced and have not put at issue. Similarly, Plaintiffs should not be permitted to make
conclusory statements that Resort Defendants violated the Tennessee Timeshare Act, without making corresponding
factual allegations, and then be allowed to question Resort Defendants about any aspect of their business that might
relate to the Tennessee Timeshare Act, even when Plaintiffs have not put those facts at issue.
                                                        24
Plaintiffs have pursued depositions of front-line employees, would almost certainly require

multiple days of witness testimony. And, merely because Plaintiffs would spend that amount of

time questioning witnesses does not establish good cause, render it proportional to the needs of

the case, or render the deposition something other than unduly burdensome. Thus, Resort

Defendants respectfully request that the deposition be limited to one day of 7 hours.

       Finally, the witnesses who would testify—agreed and not agreed topics—live and work

in Orlando, Florida. Either Plaintiffs’ lawyers will have to travel to Florida, or the witnesses and

their counsel will have to travel to Tennessee. Given the disparate topics, Resort Defendants will

have to present multiple witnesses in response to the deposition topics, compared to only one

Plaintiffs’ lawyer. Resort Defendants have agreed to make multiple witnesses available in

successive order, to prevent multiple trips, and Plaintiffs’ lawyers have agreed to travel to

Orlando, Florida for the deposition. Orlando has convenient commercial transportation. Resort

Defendants will also have the ability to keep witnesses ready and to access information, if

needed. Resort Defendants respectfully request that the Court’s Order specify Orlando as the

location of the deposition. See Scooter Store, Inc. v. Spinlife.com, LLC, No. 2:10-cv-18, 2011

WL 2118765, *1 (S.D. Ohio May 25, 2011).

                                             VIII.
                                          CONCLUSION

       For the foregoing reasons, Defendants respectfully request entry of a protective order.




                                                25
                            CERTIFICATE OF CONFERENCE

       I hereby certify that the parties have conferred in good faith by telephone in an attempt to

resolve the issues raised by the motion. Except where noted, the parties have been unable to

resolve these issues.

                                             By: /s/ B. Eliot New
                                             B. Eliot New, Pro Hac Vice


DATED: December 17, 2019                     GREENSPOON MARDER, LLP

                                             By: /s/ B. Eliot New
                                             Richard W. Epstein (FL Bar #229091)
                                             Jeffrey A. Backman (FL Bar #662501)
                                             B. Eliot New (FL Bar #1008211)
                                             Admitted Pro Hac Vice
                                             200 E. Broward Blvd., Suite 1800
                                             Fort Lauderdale, FL 33301
                                             (954) 491-1120
                                             Richard.Epstein@gmlaw.com
                                             Jeffrey.Backman@gmlaw.com
                                             Eliot.New@gmlaw.com


                                             WOOLF, MCCLANE, BRIGHT, ALLEN                      &
                                             CARPENTER PLLC
                                             Gregory C. Logue (BPR #012157)
                                             Robert L. Vance (BPR #021733)
                                             900 Riverview Tower, 900 S. Gay Street
                                             Knoxville, TN 37902-1810
                                             Telephone: (865) 215-1000
                                             Facsimile: (865) 215-1001
                                             glogue@wmbac.com
                                             bvance@wmbac.com

                                             Counsel for Defendants




                                               26
                                CERTIFICATE OF SERVICE

       I hereby certify that, on December 17, 2019, a copy of the foregoing filing was filed

electronically such that notice of this filing will be sent by the Court’s electronic filing system.

Any party who does not receive this filing through the Court’s electronic filing system will be

served by U.S. Mail.

                                              By: /s/ B. Eliot New
                                              B. Eliot New, Pro Hac Vice




                                                27
